TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00459-CV


ICON Benefit Administrators II, L.P.; American Administrative Group, Inc.; and
HealthSmart Preferred Care, II, L.P., Appellants

v.

Greg Abbott, Attorney General of Texas; and The City of Lubbock, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GN-11-001866, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING


O R D E R 
PER CURIAM
		Appellants ICON Benefit Administrators II, L.P.; American Administrative Group,
Inc.; and HealthSmart Preferred Care, II, L.P. filed an emergency motion to stay the district court's
order denying their temporary injunction pending appeal.  We order that the information at issue
not be disclosed pending further order of this Court.  We further order appellees to file a response
to appellants' motion by not later than 5:00 p.m. on Monday, August 1, 2011.
		It is ordered July 22, 2011.


Before Chief Justices Jones, Justices Pemberton and Henson